PER CURIAM.
This is an application, on notice, for a peremptory writ of mandate to the governor of California to appoint two police commissioners for the city and county of San Francisco. The attorney general moves to dismiss the proceeding, upon the ground that the relator has received no authority to sue in the name of the people of the state, and that he is not himself a party beneficially interested (Code Civ. Proc., sec. 1086), in any sense that distinguishes *573him from other citizens of the state. The grounds of the motion are conceded, and the motion must he granted: Linden v. Supervisors, 45 Cal. 6; Ashe v. Supervisors, 71 Cal. 236, 16 Pac. 783; Colnon v. Orr, 71 Cal. 43, 11 Pac. 814; Marini v. Graham, 67 Cal. 130, 7 Pac. 442. Proceeding dismissed.